TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00592-CR




                                  Douglas Blount, Appellant

                                                v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-08-206386, HONORABLE JIM CORONADO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Douglas Blount seeks to appeal from a judgment of conviction for possession of

cocaine. The trial court has certified that this is a plea bargain case and Blount has no right of

appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                             __________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: November 18, 2009

Do Not Publish